PER CURIAM.
The dispositive issue in this appeal is raised, sua sponte. It concerns the validity of the judge’s order of March 26, 1979, vacating and republishing his prior order of February 8, 1979, wherein he determined the merits of the claimant’s cause. The later order was not issued within twenty days of February 8. The earlier order had become final, and the judge was without jurisdiction to amend, vacate, or republish it. See Red Lobster Inns of America v. Poole, IRC Order 2-3433 (May 18, 1979); Firedoor Corporation of Florida v. Brown, 9 FCR 365 (1976). The March 26, 1979 order of the judge is, therefore, quashed, and the cause remanded for redetermination of the claim for penalties.
LARRY G. SMITH, Acting C. J., and SHAW and WENTWORTH, JJ., concur.